               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




TREASURE TRIPLETT,                    CV 20-10247 DSF (MAAx)
    Plaintiff,
                                      Order DENYING Motion to
                 v.                   Remand (Dkt. No. 16)

FEDERAL EXPRESS
CORPORATION, et al.,
    Defendants.



    Plaintiff has moved for remand claiming that (1) Defendants have
failed to establish Federal Express Corporation is not a citizen of
California and (2) Defendants have failed to establish the amount in
controversy exceeds $75,000. The Court deems this matter appropriate
for decision without oral argument. See Fed. R. Civ. P. 78; Local Rule
7-15. The hearing set for December 28, 2020 is removed from the
Court’s calendar.

    Neither of Plaintiff’s arguments has merit. A corporation is the
citizen of the state where it is incorporated and the state where it has
its principal place of business. 28 U.S.C. § 1332(c)(1). Federal Express
Corporation is incorporated in Delaware. The principal place of
business of a corporation is where the “nerve center” of the business is
– where the corporation’s high-level officers direct and control its
activities. Hertz Corp. v. Friend, 559 U.S. 77, 80-81 (2010).
Defendants provided evidence that the high-level officers are located in,
and make decisions from, Tennessee. Plaintiff’s only contrary
argument is that Federal Express Corporation filed a Statement of
Information for a foreign corporation with the California Secretary of
State that said Federal Express Corporation’s principal office in
California is in Irvine. A foreign corporation’s principal office within a
particular state is not the same as the principal place of business for
the corporation as a whole.

   The Court is also satisfied that the amount in controversy exceeds
$75,000. Even if Defendants’ lost wages calculation is exaggerated,
potential emotional damages, attorney’s fees (at $625 per hour), and
requested punitive damages puts the amount at issue in the case well
over $75,000. At $625 per hour, as requested in Plaintiff’s motion to
remand, Plaintiff’s counsel would only have to spend 120.1 hours on the
case for fees alone to exceed $75,000. There is a very high likelihood
that litigation of this case through trial would require at least that
much attorney time.

   The motion to remand is DENIED.

   IT IS SO ORDERED.



Date: December 16, 2020                  ___________________________
                                         Dale S. Fischer
                                         United States District Judge




                                     2
